*87MOTION FOR REHEARING and/or TRANSFER TO SUPREME COURT
PER CURIAM.
Respondent in his motion for rehearing charges us with having overlooked plaintiff’s testimony “that defendant was stopped 100 feet from the point of impact at a driveway facing in a westerly direction when plaintiff commenced to run in an easterly direction across the 14 or 15 feet of the north-south street”. Respondent says that the plaintiff is bound by this testimony.
A party is not bound by his estimates of times, distances and speeds, Sundermeyer v. Lentz, 386 S.W.2d 16 (Mo. 1964); McDonough v. St. Louis Public Service Co., 350 S.W.2d 739, 744 (Mo.1961), which is not at odds with his theory of the case. In this case, the defendant’s car’s being stopped in preparation for driving into the highway at a point 100 feet distant from plaintiff at the time plaintiff began to run across the east traffic lane, is inconsistent with all the rest of the testimony in the case. As a matter of fact the “gray car” which was stopped at the parking lot exit was never positively identified as the car which struck plaintiff. If it had been defendant’s car, and if it had been stopped 100 feet away when plaintiff began his two-second jog to the point of impact, it would have had to start from its stopped position, make a right turn onto the highway and travel the 100 feet to the point of impact at an average speed of 32 miles per hour. At a constant rate of acceleration it would have reached a speed of 64 miles per hour at the time of the impact. This is entirely inconsistent with all the other evidence in the case, is not inconsistent with plaintiff’s theory, and plaintiff was not stuck with it. (Compare Fisher v. Gunn, 270 S.W.2d 869, 873-874 (Mo.1954), where a plaintiff was held foreclosed from relying upon defendant’s estimate of low speed which was at war with his own evidentiary theory of high speed.)
The motion for rehearing is overruled. The motion to transfer to Supreme Court is denied.